504 F.2d 425
88 L.R.R.M. (BNA) 2174, 76 Lab.Cas.  P 10,623
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HECKETHORN MFG. CO., Respondent.
No. 74-1316.
United States Court of Appeals, Sixth Circuit.
Argued Jan. 10, 1974.Decided Oct. 22, 1974.

Elliott Moore, Deputy Associate Gen. Counsel, Peter G. Nash, John S. Irving, Patrick Hardin, Jay Shanklin, Frank C. Morris, Jr., National Labor Relations Board, Washington, D.C., John J. Reynolds, Jr., Director Region 26, NLRB, Memphis, Tenn., for petitioner.
Arnold E. Perl, Richard M. Kobdish, Jr., Fowler, Young & Perl, Memphis, Tenn., for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and LIVELY, Circuit judges.

ORDER

1
This case is before the court on application for enforcement of an order of the Board and cross-petition to review and set aside the order which is reported at 203 NLRB No. 46.  The Board found that the Company had violated Section 8(a)(1) of the Act by coercively interrogating employees about their own and other employees' union activities and by threatening job loss if employees chose union representation.


2
Upon consideration of the record as a whole, we are of the opinion that substantial evidence supports the finding as to violation of Section 8(a)(1), though we find no coercive interrogation in the conversations between foreman Simpson and employee Clark or supervisor Whittle and employee Rigsby which were relied upon in part by the Administrative Law Judge and the Board.


3
It is therefore ordered that enforcement of the Board's order is granted.